In the name of my President, H.E. Mzee Jomo Kenyatta and my delegation from Kenya,   am very happy to bid welcome to Foreign Minister Adam Malik of Indonesia as the President of the twenty-sixth session of the General Assembly of the United Nations. I am confident that, with his characteristic grasp of detail and dedication to the aims and objectives of the United Nations, he will steer the current session to a successful conclusion. I wish him every success in his difficult and challenging task ahead.
2.	I should also like to pay a tribute to the outgoing President, Mr. Edvard Hambro of Norway. He conducted the twenty-fifth anniversary session of the General Assembly with speed, precision and decisiveness. His balanced judgment, constant endeavors to bring about accommodation and agreement in deadlocked situations, and his vast reservoir of knowledge left a deep imprint on the work of the twenty-fifth, session.
3. I should like once again to reaffirm Kenya's dedication to the aims and objectives of the United Nations Charter. Amidst the clash of arms, financial crisis and the intricate maneuvers of power politics in this day and age, the United Nations has withstood the test of time. Its substantial contribution to the process of decolonization and development is an undisputed fact. Any success that has been achieved in the field of disarmament stands to the credit of the United Nations. Wherever peace and security have been threatened, the United Nations has not failed to exert maximum pressure on the side of order, tranquility and understanding. It has provided an invaluable forum for the exchange of views and dialog on issues of concern to the international community, irrespective of the status, social or economic system, level of development or military capacity of any State. It is Kenya's sincere hope that the ballots cast in this august Assembly will control the bullets fired far afield in the areas of conflict in the world.
4.	I should like to welcome into our fold the States of Bhutan, Bahrain and Qatar. Their membership in the United Nations marks yet another milestone in the universality of our Organization. We wish the new Members success and prosperity.
5.	I wish to survey the African scene in the context of the aims and objectives of the United Nations. Being an integral part of it, and considering the monumental challenges that confront us in this vast and varied continent, I hope my priority will be readily understood.
6.	In southern Africa, the odious practice of apartheid continues to reign supreme. Portuguese colonialism has strengthened its stranglehold over the defenseless and innocent millions of Africans in Angola, Mozambique and Guinea (Bissau). Rhodesian rebellion, sustained by external forces, continues to flourish. The South African expansionists harbor designs of preserving physical control over Namibia in perpetuity under a discriminatory system. All these afflictions cast a dark shadow over the destiny of Africa. The security, survival and honor of Africa are at stake. In Africa of 1971, no less than 30 million Africans are still under white minority domination. Therefore, our grave concern for Africa is real; it is not merely an exercise in rhetoric.
7.	In South Africa, the African is subjected to the vilest forms of oppression and degradation. He is denied basic human rights. His cultural heritage is being systematically destroyed by discriminatory laws and police terror. Any right of association and expression of grievances has long been stamped out. The tyranny of apartheid has decreed ruin and servitude for him. There is no glimmer of hope in the long night of darkness and desperation that has descended upon him. In such circumstances, a plea for mercy or reason is merely a cry in the wilderness.
8.	Every peaceful method to win the rights of the overwhelming majority of black Africans has been frustrated by the white minority racist regime. This situation is bound to explode one day, unleashing a racial conflagration without parallel in history. Such an undesirable development will be the making of the supremacist regime , in Pretoria. This will be the choice dictated to the Africans by the unreasonableness and brutality of the whites in South Africa. It is clear from history that no force of arms or support from external forces ever cowed the will of people to be free. Kenya's own successful struggle against the might of the British is a sufficient reason for us in Kenya to believe in the eventual freedom of the Africans in South Africa.

9.	The free States of Africa firmly believe in, and are in search of, a peaceful settlement of the situation in South 
Africa, This has motivated them to offer the Lusaka Manifesto on Southern Africa  to the supremacist nSgime of South Africa, The Manifesto stresses peaceful methods for the settlement of the problem there, It clearly demonstrates that free Africa holds no credentials for violence, The Manifesto is based on the recognition of the right of Africans to freedom and independence on the basis of equality and human dignity. It has been endorsed by the General Assembly /resolution 2505 (XX1V)J> by the Heads of ^te of member States of the Organization of African Una/ and by the non-aligned nations. It was totally rejected by South Africa. I wish to reaffirm here that Kenya believes in a peaceful settlement of this tragic situation. But one cannot blame the Africans in South Africa if their patience runs out and if they decide to take the path of armed struggle, The onus for a peaceful settlement now rests squarely on South Africa,
10.	If Vorster, the Prime Minister of South Africa, signifies his acceptance of the Lusaka Manifesto, we, on our part, would be ready to exchange views with him. In such an eventuality, we would insist on democratization of South Africa being on the agenda.
11.	The South African proposal for dialog is based on the concept of apartheid. It conveniently ignores the position of the African countries as outlined in the Lusaka Manifesto-a reasoned plea for equality, brotherhood, peace and independence, If Pretoria insists on advancing the proposal for a dialog in its present form, it would be well advised to initiate a dialog with its overwhelmingly black majority population first. After all, charity begins at home.
12.	The acceptance of a dialog as at present proposed has many pitfalls. It will bestow the seal of recognition and respectability on the racist regime and the apartheid policy of South Africa. That will be a triumphant success for Vorster because the isolationism of his regime, which was beginning to erode apartheid and its discriminatory practices, would be broken.
13.	If African countries accepted Pretoria's proposal for a dialog on the present terms, it would mean that apartheid which oppresses the black population of South Africa would be further entrenched with the blessing and the endorsement of sovereign African States to the north. The proposal does not guarantee the repeal of discriminatory laws nor the restoration of the fundamental political and economic rights of the Africans. That is why we cannot look at it in a favorable light.
14.	Furthermore, a new design is being unfolded in South Africa: the creation of what is Called "Bantu Homelands" (Bantustans). It is a maneuver to carry apartheid to new extremes. It is said that this exercise will represent a new system of separate development. Yet no development has got off the ground in the Bantu areas because development efforts are concentrated in the white areas. In short, it is a device to hoodwink the world into a recognition o£ institutionalized apartheid under the guise of home rule and self-determination. Kenya rejects these attempts to falsify the true situation in South Africa.
1 See Official Records of the General Assembly, Twenty-fourth Session, Annexes, agenda item 106, document A/7754.
15.	The call for a dialog, in short, is a summons to capitulate to tfes Fascist will of the white regime in South Africa, Kenya cannot be a party to such a maneuver and cannot collaborate with the existing racist order,
16.	The South African regime has also offered a non- aggression pact to free Africa as a complementary move to the call for dialog, That offer was also intended to allay African fears of South African military capacity being turned towards aggression against sovereign independent States of Africa,
17.	My Government categorically rejects that offer, The lesson of Munich still rings fresh in our ears. We have learned history, which has a way of repeating itself. We know that Nazi Germany's record of brutality, aggression and defiance of world opinion is today being imitated by South Africa. Munich, too, could be imitated.
18.	Portugal continues to pursue ruthlessly its objective of the perpetual colonization of Angola, Mozambique and Guinea (Bissau). Its oppressive policies and military adventurism have spelled disaster and untold suffering for millions of Africans in Its colonies. Portugal has embarked on a systematic policy of violating the territorial integrity of sovereign African States.
19.	We appeal to the enlightened element of Portuguese opinion to convince the Portuguese administration of the Mies of a colonial war in Africa in an era of decolonization and tolerance. Portugal's shaky hold over the colonies cannot long be maintained against the determined drive of the liberation movements for freedom and sovereign equality. Let Portugal practice the wisdom of the United Nations on decolonization and benefit from it in the long run through accommodation with free Africa.
20.	With regard to Namibia, the United Nations should ensure by practical action that it does not fall victim to the expansionist ambitions of Pretoria. In that context we welcome the recent decision of the International Court of Justice declaring the South African presence in Namibia illegal and invalid on the ground that Namibia is a Trust Territory of the United Nations over which the Mandate has been terminated by the United Nations itself. 
21.	We understand that the United Kingdom is resuming negotiations for a settlement with Smith and his racist henchmen. We cannot be satisfied with any arrangements that do not include the following principles: no independence without African majority rule; repeal of all discriminatory legislation in recognition of the right of the Africans to sovereign independent status; full participation of the Africans in any moves to settle the destiny of Zimbabwe in order to ensure a durable and just solution. That implies the right of African leaders currently languishing in Smith's prisons to participate in the negotiations on the future of that Territory.
22.	We also recommend that the United Nations should be involved in ensuring the effective and demonstrable transfer of power to the African majority in Zimbabwe. 
23.	With regard to the question of the sale of arms to South Africa, I should like first of all to express Africa's appreciation to those countries which have complied with the Security Council's call for an embargo on the sale of arms to South Africa, However, we watch with shock and disbelief the rapidly growing Anglo-French trade in arms with South Africa in contravention of the United Nations position. Such trade amounts to an endorsement of the evil system of apartheid by the leading Western democracies. We hold that any move to bolster South Africa militarily is a move to strangulate African nationalism and self-determination and constitutes a threat to the security of Africa. These arms are bound to be used for internal suppression and for mounting aggression against the free independent States to the north. This will assist South Africa to solidify its bonds with the Portuguese colonialists and help the Rhodesian rebels to perpetuate white rule within South Africa. South Africa would likewise feel encouraged to pursue its expansionist ambitions in Namibia and other Territories to the north. We are satisfied that arms supplies to South Africa are not for security reasons but rather for purely economic reasons.
24.	Both France and the United Kingdom fought the dark forces of oppression and enslavement of the Nazis. They should not now reverse their values and align themselves with the Nazi-style racism and brutality of the apartheid order. Both France and the United Kingdom occupy positions of honor as permanent members of the Security Council of the United Nations. They should not be the first to undermine the resolutions of the United Nations. The United Kingdom, with its love for justice and the rule of law; France, with its long tradition of liberty and equality-both being leading democracies-should be the first to support liberty, democracy and justice in southern Africa, for what is good for their citizens in Europe is good for the black man in South Africa.
25.	We appeal to all nations to refrain from giving aid and comfort to the oppressive white minority regimes in southern Africa because that will sustain in power the apartheid regime of Pretoria, the rebel clique of Salisbury and the impoverished dictatorship of Lisbon.
26.	Having briefly surveyed the situation in southern Africa, I should now like to turn my attention to the other African issues of interest to the international community.
27.	Kenya firmly believes in meaningful and concrete regional cooperation to foster economic and social development. In our own region, we have the East African Community, which is a very successful and unique experiment in common marketing arrangements and integrated development. Basic utility services, like railways, airways, harbors, taxation, customs and excise and research, are carried out jointly under appropriate bodies set up by the authorities of Kenya, Uganda and Tanzania. We are eager and ready to welcome the participation of other neighboring States to make these common market and common services arrangements wider and more fruitful in the spirit of African unity, co-operation and good neighborliness. Kenya is determined, despite temporary difficulties, to make a complete success of this joint venture, and commends this experience to the other regions of Africa,
28.	Kenya is deeply interested in the Trans-Africa Highway from Mombasa to Lagos, which would link the east coast of Africa to the west, In our estimation, it is a project of monumental importance that will open up vast areas of Africa to development and the exploitation of its vast resources, and will foster closer economic and social co-operation. Intra-African trade would be stimulated and a much-needed network of communications established. To us it will have the same significance as the Trans-Siberian Railway, or the Trans-Canadian Railway. We are very glad that the Economic Commission for Africa is showing enormous interest in it. We urge the greatest possible involvement of the United Nations in this scheme through >ts Development Program.
29.	I should like now to address the Assembly on the other important issues that are crucial to the world community.
30.	We welcome the more realistic and positive change in policy of several Western countries towards the People's Republic of China. We had pointed out right from the time of our independence that the policy of keeping the People's Republic of China out of the confines of the United Nations and its activities was not conducive to international peace and tranquility. Kenya has consistently championed the presence in the United Nations of that great country, which has a population of 800 million people, occupies a vast territory and is in full and effective control of its destiny. As a great Power with .impressive nuclear capability, its importance in international affairs cannot be minimized. We hope that, in taking its position in all the organs of the United Nations, Peking will play a constructive and decisive role on the side of peace, justice, international understanding and development.
31.	We equally welcome the East-West detente in Europe. The recent Berlin Accord  has done much to defuse tension in Europe. Berlin was the festering sore in European politics that focused the East-West confrontation in a very dangerous context. We hope that this positive development augurs well for the over-all normalization of the European situation, which had been caught in the throes of constant turbulence as a result of the Second World War. Given the necessary will and the spirit of accommodation, the most dangerous situations in the political arena can be defused. We hope this spirit will be manifested in other areas of conflict as well.
32.	The situation in the Middle East continues to be grim: a shooting war may erupt at any time. The disastrous consequences of such an explosion are too well known to need elaboration. The continuation of hostilities in the Middle East is of no benefit to any side; that war of attrition is a heavy drain on the material and manpower resources of the countries concerned. I fee closure of the Suez Canal has caused heavy economic losses, not only to the countries immediately involved in that conflict, but also to others whose shipping and trade-routes traverse the Suez Canal.
33.	Kenya is committed to a speedy and equitable settlement of the crisis in terms of the Security Council resolution 242 (1967), But we are disturbed by the rising crescendo of the arms race which is being encouraged through the supply of sophisticated weapons of mass destruction in that area,
34.	We have welcomed all peace initiatives in that conflict, including the Jarring mission, the Sisco mission and the recent British endeavor, We fully support the latest initiative of the Organization of African Unity fOAUJ to bring peace and order to that region. It is recalled that the last QAU summit  appointed a committee of 10 African heads of State to resolve that crisis in the African context within the framework of the Security Council resolution. We are gratified that both Israel and Egypt have welcomed this mission to visit Cairo and Tel Aviv. We hops that the present session of the General Assembly will endorse the 0 AU initiative*
35.	Turning to the International Development Strategy, I wish to point out that, although goals and objectives, and policy measures based on joint and concentrated action by developing countries and developed countries in all spheres of economic and social activity, were clearly spelled out, effective action is still lacking. The share of the developing countries in world trade has shown no appreciable rise, In fact, the protectionist policies of the developed countries are specifically directed against the primary products of the developing countries. Development has stagnated owing to acute foreign-exchange problems and a lack of finance, capital equipment and technical expertise.
36.	High interest loans continue to increase the indebtedness of poor countries. The benefits of aid are canceled out by various barriers put up against the export products of such countries. Rapid price inflation in the industrialized States has the effect of devaluing any aid given. Unilateral action should not be taken by industrialized nations in international monetary crises, because developing nations have a stake in this matter as well.
37.	Having dealt with certain specific political issues, I should like to say a few words about the following items of economic interest to the world community.
38.	The implementation of the International Development Strategy that was adopted [resolution 2626 (XXV)J by the twenty-fifth commemorative session of the United Nations remains of crucial importance to the entire world community. The Second United Nations Development Decade implies that we African countries should launch a coordinated effort at co-operation in development activities amongst ourselves. Intra-African trade must be stimulated. Infrastructural development on a continental basis should be initiated. Our economic growth should be promoted, not in mutual isolation, but on a regional and continental basis of co-operation.
39.	While discussing regional co-operation in terms of the International Development Strategy, I should mention that the Organization of African Unity has decided to hold the First All-Africa Trade Fair in Nairobi in February 1972. We are very proud to have been chosen to host this historic event in our capital. The Fair will demonstrate the range of products that emanates from all sectors of the African economy. It will also reveal the vast economic potential of all the African countries. The Fair will emphasize that the Organization of African Unity is not only a political forum of immense importance but also a powerful instrument for concrete African development in the economic and social fields.
40.	In these economic matters, we appeal to the industrialized countries to take effective, prompt and comprehensive measures to help achieve the goals of the International Development Strategy adopted at the twenty-fifth session.
41.	The Kenya Government believes that the exploitation and utilization of natural resources is cardinal to accelerated economic and social development and is largely dependent on possession of scientific technology. Therefore the transfer of technology and science to the developing countries for the development and exploitation of their natural resources is of paramount importance to those countries. The Kenya Government's interest in this field is manifested in its agreement to host the next session of the Committee on Natural Resources in Nairobi early next year. It is hoped that the Nairobi session will result in positive planning and action.
42.	As in the other environments, the scientific revolution in marine technology has opened up new horizons and posed unprecedented challenges for humanity. The new advances are so spectacular and the benefits to be reaped by humanity so unlimited that it is no longer realistic to talk of certain aspects of the sea; one must deal conceptually with the marine environment in its totality, That explains why my Government enthusiastically welcomed the decision of the General Assembly to convene a conference on the law of the sea in 1973 to comprehensively with all matters pertaining to the sea [resolution 2750 (XXV)],
43.	One issue of vital importance . is the question of effectively controlling and finally eliminating marine, river and industrial pollution. This problem transcends national boundaries and requires a global effort to combat it. All forms of pollutants, whether industrial, organic or military, pose a grave threat to humanity at large. They have deleterious effects on the living resources in the sea. They are a proven hazard to human life. They affect the economy of countries, particularly in the field of tourism, where hitherto lovely beaches have been rendered unusable 1>y oil slicks and other pollutants, Marine activities, including shipping and fishing, have been seriously hampered. The dumping of toxic, radio-active and other noxious materials can permanently damage the marine environment. It has also been pointed out by experts that the decay of certain pollutants harbors disease-causing micro-organisms. Therefore all these dangers, which can change the ecological balance of nature, should be eliminated by concerted international effort. Stringent national laws on pollution should be applied. Under international arrangements and with appropriate detection and enforcement machinery, this hazard should be contained before it gets out of hand. Developing countries should also ensure that pollution- causing industries are not established in their lands without adequate pollution control measures.
44.	Recent advances in outer-space technology have high-lighted the possibilities of the application of space technology to development in such fields as communications, television, meteorology, pollution detection and the surveying of earth resources. As with developments in other environments, the United Nations should ensure the transfer of outer-space technology to developing countries for their accelerated economic and social development.
45.	In the field of disarmament, the world is trapped in a cycle of incongruities. Words are not matched by actions. We seek disarmament, but the result so far has been limited preventive measures of "non-armament". We aspire to the termination of nuclear tests in all environments; yet underground nuclear blasts occur with calculated regularity. Hie General Assembly has deplored the enormous expenditure on military build-up; yet these valuable resources have not been diverted to social and economic development. We seek to strengthen international peace and security; yet the arms race is deliberately encouraged in areas of acknowledged conflict. There is, in short, a lack of political will to take effective disarmament measures.
46.	To ensure the success of any future disarmament measures, it is essential that all nuclear Powers should participate actively in such arrangements.
47.	The United Nations is once again in the grip of serious financial insolvency which threatens its very survival. By a concerted action, in a spirit of dedication to this Organization, the solvency of the United Nations must be restored. Every Member State must pay all its assessed contributions, for it is only through regular and prompt contributions that the United Nations can carry out its most desirable functions of disarmament, development and decolonization and be able to safeguard peace and international security.
48.	I wish to avail myself of this opportunity to pay a tribute to Secretary-General U Thant* who has worked for the United Nations with dedication, decisiveness and distinction. His constant endeavors to strengthen the United Nations, world peace and international understanding will be recorded in the scrolls of history. His deep concern for the welfare of colonized peoples and the interests of the newly-emergent nations is well known. His absence from the councils of the United Nations will be deeply felt. However, w.. "an take comfort in the fact that the spirit that guided work of the United Nations during his tenure of off;, g will not be lost in the difficult years ahead. On behalf of the President of Kenya, H.E. Mzee Jomo Kenyatta, and the Government and people of my country, I wish him a long, happy and successful life.
49.	Now, more than ever before, the United Nations is needed to complete its work in decolonization, disarmament and development and to keep international peace and security Let us all give it our unqualified support to accomplish those objectives.


